PER CURIAM.
The petition for certiorari reflected probable jurisdiction in this Court. We issued the writ.
Upon further consideration of the cause and our recent opinion in Henry v. State, Case No. 52,705, 359 So.2d 864 (Fla., filed June 1, 1978), we conclude that no direct conflict of decisions exists as required by Article V, Section 3(b)(3), Florida Constitution. Therefore, the writ must be and is hereby discharged.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, SUNDBERG and HATCHETT, JJ., concur.